Title: From George Washington to Major General Arthur St. Clair, 21 December 1779
From: Washington, George
To: St. Clair, Arthur


        
          Dear Sir
          Head Quarters [Morristown] 21st Decemr 1779.
        
        Inclosed you have the several papers respecting the claims of Captains Becker and Steddiford which were referred to me by Congress—It appears to me that there is no way of providing for these Gentlemen, but introducing them into the 4th Pennsylvania Regt under the Resolve of Congress of the 24th Novemr 1778. You will therefore be pleased to enquire what dates their Commissions are to bear in that Regt and upon your arrival in Philada report them to the State, and obtain Commissions by Virtue of their Warrant from the Board of War, which is the regular manner of proceeding. I am &.
      